Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 2015/0180443)(cited by the Applicant).
Regarding claim 1, Hayashi discloses an integrated circuit device (Figures 1-18) comprising: a heat generating circuit (20) controlled based on a temperature control signal (6 or Fig 3 input of G), wherein the heat generating circuit includes a heat generating transistor (15) including a plurality of transistors (¶[0078]) that have a gate voltage (Fig 3, G) controlled based on the temperature control signal and are coupled in parallel ((¶[0078] or see Fig. 7-8), and a resistance value (the source terminal of MOS FET 15 is connected to the ground which is close to zero Ohms) of a source resistance of the heat generating transistor (15) is smaller than a resistance value (Resistor 14 indicates more than zero Ohms) of a drain resistance of the heat generating transistor (15).  
Regarding claim 2, Hayashi discloses the integrated circuit device (Fig 7) wherein the plurality of transistors are arranged side by side along a second direction with longitudinal directions of gates of the plurality of transistors along a first direction in a plan view, the second direction being orthogonal to the first direction, the plurality of transistors include a first transistor, and in the plan view, a width of a first source region of the first transistor in the second direction is larger than a width of a first drain region of the first transistor in the second direction (Fig 7 shows substantially identical to Fig 5 of this application)
Regarding claim 3, Hayashi discloses the integrated circuit device (Fig. 7) wherein the plurality of transistors include a second transistor, and in the plan view, a width of a second source region of the second transistor in the second direction is larger than a width of a second drain region of the second transistor in the second direction.  
Regarding claim 4, Hayashi discloses the integrated circuit device (Fig 7) wherein the first source region and the second source region refer to a source region shared between the first transistor and the second transistor.  
Regarding claim 5 Hayashi discloses the integrated circuit device (Fig. 7) wherein the plurality of transistors include a third transistor provided in the first direction of the first transistor, in the plan view, a width of a third source region of the third transistor in the second direction is larger than a width of a third drain region of the third transistor in the second direction, and a first gate of the first transistor is deviated from a third gate of the third transistor in the second direction.  
Regarding claim 6, Hayashi discloses the integrated circuit device (Fig. 7) wherein the plurality of transistors include a third transistor provided in the first direction of the first transistor and a fourth transistor provided in the first direction of the second transistor, the first source region of the first transistor and the second source region of the second transistor refer to a shared source region, a third source region of the third transistor and a fourth source region of the fourth transistor refer to a shared source region, a third gate of the third transistor is deviated from a first gate of the first transistor in the second direction, and a fourth gate of the fourth transistor is deviated from a second gate of the second transistor in a direction opposite to the second direction.  
Regarding claim 7, Hayashi discloses the integrated circuit device (Fig. 7) wherein the width of the source region shared between the first transistor and the second transistor is larger than the width of the first drain region of the first transistor and the width of the second drain region of the second transistor, and a width of the source region shared between the third transistor and the fourth transistor is larger than a width of a third drain region of the third transistor and a width of a fourth drain region of the fourth transistor.  
Regarding claim 8, Hayashi discloses the integrated circuit device (Fig 10, 3 and 4), wherein the integrated circuit device has an outer shape including a first side (bottom) and a second side (top) facing the first side, a ground pad (VS, 26b) that is electrically coupled to a source of the heat generating transistor (15) is arranged along the first side (25a is closer to top side), a power supply pad (VD, 26a) that supplies a power supply voltage to a drain of the heat generating transistor is arranged along the second side, and the heat generating transistor is arranged between the ground pad and the power supply pad (see Fig 10, 26a and 26b).  
Regarding claim 9, Hayashi discloses the integrated circuit device (Fig 3, 4 and 10) further comprising: a current limiting resistor (14) having one end electrically coupled to the power supply pad and the other end electrically coupled to the drain of the heat generating transistor (14), wherein the current limiting resistor is arranged between the heat generating transistor and the power supply pad.  
Regarding claim 10, Hayashi discloses the integrated circuit device wherein the current limiting resistor includes a plurality of diffusion resistors (22, ¶[0068]) coupled in parallel between the power supply pad and the drain of the heat generating transistor.  
Regarding claim 11, Hayashi discloses the integrated circuit device wherein when a direction from the first side toward the second side is defined as a first direction and a direction orthogonal to the first direction is defined as a second direction, the plurality of diffusion resistors (22) are arranged side by side along the second direction with longitudinal directions of the diffusion resistors along the first direction.  
Regarding claim 12, Hayashi discloses the integrated circuit device further comprising: a plurality of via holes (25b) overlapping the ground pad in a plan view, wherein one end of each of the plurality of via holes is electrically coupled to the ground pad, and the other end of each of the plurality of via holes is electrically coupled to the source of the heat generating transistor (Figures 5-6 and 9-10).  
Regarding claim 13, Hayashi discloses (Fig 1-2) an oscillator comprising: the integrated circuit device (20) and a resonator (2) whose temperature is controlled by the integrated circuit device.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2015/0180443).
Regarding claim 14, Hayashi discloses the oscillator (Fig. 1-2) further comprising: a first integrated circuit device (20) that is the integrated circuit device; the resonator (2); a second integrated circuit device (30) including an oscillation circuit that oscillates the resonator; a first package (1) that houses the resonator (2) and the second integrated circuit device (30); and 
As known in the art, a package within a package is used for oven controlled crystal oscillators and therefore, it would have been obvious to one of ordinary skill in the art to modify the oscillator to have double packages.
Regarding claim 15, Hayashi discloses and implies the oscillator (Fig 1) further comprising: a third integrated circuit device (6) that is provided in the second package and outputs the temperature control signal (6 outputs 4 in Fig 1) to the first integrated circuit device.  
Although a device of temperature control signal (6) is not expressly disclosed as an IC, one of ordinary skill in the art would recognize the device 6 as a form of IC because the circuit for oscillation 3 in Fig 1 is formed of IC; or it would have been obvious to one of ordinary skill in the art to modify the device 6 to an IC because such a modification would save space in the oscillator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito discloses a crystal oscillator showing heating chip resistors, a power transistor and a temperature control circuit.
Matsukawa discloses a package of crystal oscillator showing a temperature control element.
Okubo discloses an oscillator showing double housing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849